DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.    	The information disclosure statement (IDS) submitted on November 19, 2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: the present invention is directed to METHODS AND SYSTEM FOR POLICY-BASED SCANNING USING A PUBLIC PRINT SERVICE.
5.	Specifically, the Examiner found neither prior art cited in its entirety, nor based on the prior art of record as shown on the accompanying PTO-892, found any motivation to combine any of the said prior that teaches:
	a.	Claim 1: “. . . determining whether to allow the scan job of the document based on the policy and if the remaining credit value is greater than a cost for the scan job; receiving a notification to proceed with the scan job of the document at the scanning device based on the determination whether to allow; and scanning the document at the scanning device.”
	b.	Claim 11: “. . . determining whether to allow the scan job of the document based on the policy and the remaining credit value, and sending a notification to the public server to proceed with the scan job of the document at the scanning device based on the determination whether to allow; if the scan job is not through the public scan service, processing the scan job at a private server by applying the policy at the private server for the organization, determining whether to allow the scan job of the document based on the policy, and instructing the scanning device to proceed with the scan job based on the determination whether to allow; and scanning the document at the scanning device.”
	c.	Claim 17: “. . . wherein the private server includes a policy and a ledger to store a remaining credit value for the organization, wherein the private server is configured to apply the policy to allow the scan job and the remaining credit value for the scan job using the public scan service, wherein the public server is configured to receive the document from the scanning device if the scan job is allowed by the policy and the remaining credit value.”
d.	Regarding claims 2-10, 12-16, 18-20, the instant claims are dependent on allowable claims and are thus allowable.
	The closest prior art such as Kanai et al. (US 2009/0271839) and Davila et al. (US 2016/0278426), which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above limitations obvious.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Remark
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanai et al. (US 2009/0271839) teaches a policy-based scanning method (A network structure of a document security system 100, paragraphs 60-64, Figure 1) comprising: receiving a request with information for a scan job for a document at a cloud-based public server within a cloud-based public scan service, wherein the information corresponds to a user within an organization (i.e., policy server A 20 requests the content analyzing server 40 to analyze the contents of the image data of the scanned paper manuscript 3a. When the paper is prevented from being scanned based on the analyzed result; paragraph 73, Figure 4); determining a domain for the organization based on the information; applying a policy for the organization at the public server according to the domain (A domain to which the original document 1b belongs, a category of the original document 1b, the security levels, information of persons relating to the original document 1b; paragraph 77, Figure 5). 
Davila et al. (US 2016/0278426) teaches edible media module interacts with the user account module to allow the user to purchase edible media. Once the user selects an edible media for purchase, the user account module processes the financial transaction.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN H NGUYEN whose telephone number is (571)270-1229. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN H NGUYEN/Primary Examiner, Art Unit 2675